Citation Nr: 1102862	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-33 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from October 1996 
to February 2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied service connection for hypertension.  

In November 2010, the Veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge sitting in Washington, 
DC.  A transcript of his testimony is associated with the claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran served on active duty from October 1996 to February 
2005.  Her military operational specialty (MOS) was as an 
operating room specialist, a medical related specialty.  

In November 2010, the Veteran presented sworn testimony at a 
hearing before the undersigned.  She testified that during 
service she had elevated blood pressure readings, including on 
her separation examination.  She further testified that she was 
treated at a VA clinic in the first post-service year and that 
she had elevated blood pressure readings at that time, and that 
she was prescribed anti-hypertensive medication within the first 
year of her separation from service.  

Service treatment records reveal a very few, discrete, readings 
of elevated blood pressure, but no diagnosis of hypertension 
during service.  VA clinical records reveal a few, discrete, 
readings of elevated blood pressure in the year after separation 
from service, but she was not diagnosed with hypertension, nor 
put on medication until 20 months after service.

There appear to be some VA clinical treatment records for the 
period shortly after service which have not been associated with 
the record.  They must be obtained.  Records generated by VA are 
constructively included within the record.  If records of VA 
treatment are material to the issue on appeal and are not 
included within the claims folder, a remand is necessary to 
acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

The Veteran has not been accorded a Compensation and Pension 
examination.  This is necessary based on the evidence of record.  
When the medical evidence is inadequate, VA must supplement the 
record by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain the complete treatment records 
from VA Outpatient Clinic, Clarksville for 
the period from February 2005 to January 
2007.  All information obtained should be 
made part of the file.  

2.  Schedule the Veteran for the 
appropriate VA examination for 
hypertension.  The examination report 
should include a detailed account of all 
pathology found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  

The examiner should review the evidence of 
record with attention to the service 
treatment records, and the VA records 
showing treatment in 2005 and 2006. The 
examiner should then indicate:

*	Whether the evidence of record shows 
that the Veteran had elevated blood 
pressure during active service. 

*	Whether the evidence of record shows 
that the Veteran warranted a 
diagnosis of hypertension during 
active service or with the first year 
after she separated from service.  

*	Whether it is as least as likely as not 
(50 percent or greater probability) 
that the Veteran's current 
hypertension, considering the elevated 
blood pressure readings during and 
shortly after discharge, is related to 
service.  

The report of examination must include a 
complete rationale for all opinions 
expressed.  The entire claims folder and a 
copy of this remand must be made available to 
and reviewed by the examiner in conjunction 
with the examination.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

3.  Then, review the claims folder and 
ensure that all of the foregoing 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If the medical examination 
report does not include adequate responses 
to the opinions requested, it must be 
returned for corrective action.  38 C.F.R. 
§ 4.2; Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

4.  Following the above, readjudicate the 
Veteran's claim of entitlement to service 
connection for hypertension.  If the 
benefit sought on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued, and the Veteran and her 
representative should be afforded an 
opportunity to respond.  Then, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

